Case 5:18-cv-01526-SMH-KLH Document 119-5 Filed 01/28/20 Page 1 of 5 PageID #: 3639

                                                    1021692




                          2011    JUN 111 A q: 0'-1

                         &p.�.l,�;).�= cpt,�-hh --
                                                                   UNITED STATES OF AMERICA
                                                              *

         LARRY C. DEE N, ��Ef&l; ::;-:-:r:\0
                          .  '"

                                            (
                                                                   STATE OF LOUISIANA
                                                               *

         OF THE PARISH OF BOSSIER
                                                               *

                 TO                                                 PARISH OF BOSSIER
                                                               *

         LUCKY FAMILY LLC, VICKIE LUCKY,                            26TH JUDICIAL DISTRICT COURT
                                                               *

         MANAGER                                                    NO. (08)   134626-
                                                               *

                                                        SALE
           WHEREAS, I, LARRY C. DEEN, Sheriff of the Parish of Bossier, by virtue of a Writ of SEIZURE

        AND SALE directed to me by the Honorable 26th Judicial District Court, in and for the Parish of

        Bossier, State of Louisiana on the 16TH DAY OF NOVEMBER, 2010, in the matter entitled:



                                                WELLS FARGO BANK NA

                                                             vs
                                    NANCY CAROL GARCIE AND MARVIN 0. GARCIE



        No. (08) 134626- of the Docket of the 26th Judicial District Court, aforesaid, after having fulfilled and

        complied with all the legal requisites, did seize the following described property to-wit:



                 THAT CERTAIN PIECE OR PORTION OF GROUND, TOGETHER WITH ALL BUILDINGS AND
                 IMPROVEMENTS THEREON, AND ALL OF THE RIGHTS, WAYS PRIVILEGES, SERVITUDES,
            APPURTENANCES AND ADVANTAGES THEREUNTO BELONGING OR IN ANYWISE APPERTAINING,
              SITUATED IN A 5.0 ACRE TRACT OF LAND LOCATED IN THE SOUTHEAST QUARTER (SE               Y4) OF
               SECTION 20, TOWNSHIP 17 NORTH, RANGE 12 WEST, BOSSIER PARISH, LOUISIANA, BEING
                FURTHER DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF THE
            SOUTHEAST QUARTER (SE% OF SAID SECTION 20, RUN THENCE NORTH 0 DEGREES 12 MINUTES
           08 SECONDS WEST A DISTANCE OF 1368.44 FEET; RUN THENCE NORTH 51 DEGREES 32 MINUTES
           59 SECONDS EAST A DISTANCE OF 198.74 FEET; RUN THENCE NORTH 47 DEGREES 08 MINUTES 19
            SECONDS EAST A DISTANCE OF 241.97 FEET; RUN THENCE NORTH 40 DEGREES 41 MINUTES 26
             SECONDS EAST A DISTANCE OF 187.12 FEET TO THE POINT OF BEGINNING OF EXACT HEREIN
           DESCRIBED. CONTINUE THENCE NORTH 40 DEGREES 41 MINUTES 26 SECONDS EAST A DISTANCE
           OF 140.59 FEET; RUN THENCE NORTH 62 DEGREES 21 MINUTES 17 SECONDS EAST A DISTANCE OF
            299.73 FEET; RUN THENCE NORTH 51 DEGREES 37 MINUTES 40 SECONDS EAST A DISTANCE OF
              44.55 FEET; RUN THENCE SOUTH 0 DEGREES 09 MINUTES 14 SECONDS EAST A DISTANCE OF
            715.35 FEET; RUN THENCE NORTH 66 DEGREES 25 MINUTES 14 SECONDS WEST A DISTANCE OF
             70.33 FEET; RUN THENCE NORTH 79 DEGREES 28 MINUTES 19 SECONDS WEST A DISTANCE OF
            148.73 FEET; RUN THENCE SOUTH 88 DEGREES 29 MINUTES 59 SECONDS WEST A DISTANCE OF
             182.34 FEET; RUN THENCE NORTH 0 DEGREES 09 MINUTES 14 SECONDS WEST A DISTANCE OF
            391.49 FEET TO THE POINT OF BEGINNING OF TRACT; SUBJECT TO RESTRICTIONS, SERVITUDES,
            RIGHTS-OF-WAY AND OUTSTANDING MINERAL RIGHTS OF RECORD AFFECTING THE PROPERTY.




                          436
                                                                                    816


   NON-CERTIFIED COPY
                                             EXHIBIT 4                     Magnolia Lollar _0326
                             Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-5 Filed 01/28/20 Page 2 of 5 PageID #: 3640




                                                   1021692




      After having given due and legal notice to the said defendants of the said seizure in the manner pointed

      out by law, I advertised the said aforesaid and described property for sale, after the expiration of the legal

      delay from the time of said notice, to-wit the, , by advertisements composed in English, announcing the

      sale of said property to take place at the front door of the Courthouse of the Parish of Bossier, on the

      15TH DAY OF JUNE, 2011, a Wednesday, at between the hours of 10:00 AM and 4:00 PM; said

      advertisements were inserted and published in a paper in the Parish of Bossier, to-wit, in the Bossier

      Press-Tribune on the 3RD DAY OF MAY, 2011, and the 10TH DAY OF JUNE, 2011. Before the day of

      sale I gave notice to the parties to appoint each an appraiser to appraise said property. When on the

      1OTH DAY OF JUNE, 2011, the Plaintiff and Defendant both failed to appoint an appraiser, I appointed

      BILL HEARN and WES BURDINE as appraisers. They having been sworn by me did appraise the said

      property under oath to be worth as follows: BILL HEARN : TWO HUNDRED THIRTY-FOUR THOUSAND

      AND XX/100. WES BURDINE: TWO HUNDRED FORTY THOUSAND AND XX /100.                              The two

      appraisals were within averaging limits. The average appraised value is: TWO HUNDRED

      THIRTY-SEVEN THOUSAND AND XX /100 ($237,000.00), DOLLARS, in cash which appraisement is

      filed herewith with a copy of the advertisements of the sale. After having complied with and performed all

      the additional previous legal requisites, I did expose the same at public auction according to law at the

      premises described on the 15TH DAY OF JUNE, 2011, at between the hours of 10:00 AM and 4:00 PM

      At the same time and place of sale I did announce in a loud and audible voice the terms and conditions of

      the sale and did read verbatim and in a loud and audible voice the certificate of the Recorder of Mortgages

      for the Parish of Bossier, delivered and dated the day of the sale, and by which certificate hereto annexed

      it appeared that there are no mortgages recorded against said property except those read by me in a loud

      and audible voice and subject to which this said property was herein after sold; said certificate being a part

      thereof as if it had been copied in extenso. No title examination was requested nor performed.

          When LUCKY FAMILY LLC, VICKIE LUCKY, MANAGER, 151 LUCKY LANE, BOSSIER CITY, LA

      71112,     through their representative, W A LUCKY Ill, being the last and highest bidder for the above

      described property for the price and sum of TWO HUNDRED TWENTY-TWO THOUSAND FIVE

      HUNDRED AND XX I 100 ($222,500.00) DOLLARS, the said described property was adjudicated to

      LUCKY FAMILY LLC, VICKIE LUCKY, MANAGER, it being more than two thirds of the appraisement.


          NOW,      THEREFORE,      KNOW ALL MEN BY THESE PRESENT, that I, the said Sheriff,                       in

      consideration of the premises and by virtue of the law of the State of Louisiana, in such cases made and

      provided, do sell, transfer and convey the said aforedescribed property to the said LUCKY FAMILY LLC,

       VICKIE LUCKY, MANAGER, together with any and all the rights, title and interest which the said

      defendants,    NANCY CAROL GARCIE AND MARVIN 0. GARCIE, have in or to the aforesaid and

      described property to the said LUCKY FAMILY LLC, VICKIE LUCKY, MANAGER, their heirs successors

      or assigns forever. From the aforesaid sum bid I have retained for cost and credited on this execution the

      sum of EIGHT THOUSAND SIX HUNDRED FIVE AND 70/100 ($8,605.70) DOLLARS.



          TO HAVE AND HOLD the above described property unto the said purchaser, their heirs, and assigns

      forever.

          NOW, THEREFORE, in consideration of the premises, I said Sheriff, acting in my official capacity, do

      hereby authorize, require and direct the Clerk of Court and Ex-Officio Recorder of Mortgages to partially

      cancel and erase from the records of his office all the mortgage liens and encumbrances appearing upon

      mortgage certificate and resting against the above described property presently adjudicated and sold.



                               437                                           81.7


 NON-CERTIFIED COPY
                                              EXHIBIT 4                     Magnolia Lollar _0327
                              Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-5 Filed 01/28/20 Page 3 of 5 PageID #: 3641




                                                      1021692




            IN WITNESS WHEREOF, I have hereunto signed my name officially on the 15TH DAY OF JUNE,

        2011, at my office at Benton, Louisiana, in the Parish of Bossier, State of Louisiana, in the presence of

        the competent and undersigned witnesses, who have signed hereto with me after due reading of the

        whole.



                                                                     LARRY C. DEEN-SHERIFF &


                                                                     �  &..,.
                                                                     EX-OFFICIO TAX COLLECTOR


                                                                     �M c!d�
                                                                     BOS   R PARISH

                                                                BY
                                                                       ONNA BICKMORE,
                                                                      CIVIL PROCESS DIVISION




                                   438
                                                                            81.8
        BPSO-C IV 2 1 4 0402



   NON-CERTIFIED COPY
                  -   -




                                               EXHIBIT 4                     Magnolia Lollar _0328
                               Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-5 Filed 01/28/20 Page 4 of 5 PageID #: 3642




                                                  1021692


       State of Louisiana
         Parish of Bossier
                                    }               Office of Clerk and Ex-Officio Recorder



           I HEREBY CERTIFY THAT I HAVE EXAMINED THE MORTGAGE
       RECORDS OF THIS OFFICE FOR THE PAST ELEVEN (11) YEARS, AND THAT THE
       FOLLOWING IS/ARE THE ONLY ENCUMBRANCE/S AS SHOWN BY THE
       GENERAL INDEX TO MORTGAGES IN THIS OFFICE GIVEN BY


                                          NANCY CAROL GARCIE

                                           MARVIN 0. GARCIE



       OPERATING AGAINST THE FOLLOWING DESCRIBED PROPERTY, TO-WIT:

       THAT CERTAIN PIECE OR PORTION OF GROUND, TOGETHER WITH ALL
       BUILDINGS AND IMPROVEMENTS THEREON, AND ALL OF THE RIGHTS, WAYS
       PRIVILEGES, SERVITUDES, APPURTENANCES AND ADVANTAGES
       THEREUNTO BELONGING OR IN ANYWISE APPERTAINING, SITUATED IN A 5.0
       ACRE TRACT OF LAND LOCATED IN THE SOUTHEAST QUARTER (SE Y4) OF
       SECTION 20, TOWNSHIP 17 NORTH, RANGE 12 WEST, BOSSIER PARISH,
       LOUISIANA, BEING FURTHER DESCRIBED AS FOLLOWS: BEGINNING AT THE
       SOUTHWEST CORNER OF THE SOUTHEAST QUARTER (SE Y4 OF SAID
       SECTION 20, RUN THENCE NORTH 0 DEGREES 12 MINUTES 08 SECONDS
       WEST A DISTANCE OF 1368.44 FEET; RUN THENCE NORTH 51 DEGREES 32
       MINUTES 59 SECONDS EAST A DISTANCE OF 198.74 FEET; RUN THENCE
       NORTH 47 DEGREES 08 MINUTES 19 SECONDS EAST A DISTANCE OF 241.97
       FEET; RUN THENCE NORTH 40 DEGREES 41 MINUTES 26 SECONDS EAST A
       DISTANCE OF 187.12 FEET TO THE POINT OF BEGINNING OF EXACT HEREIN
       DESCRIBED. CONTINUE THENCE NORTH 40 DEGREES 41 MINUTES 26
       SECONDS EAST A DISTANCE OF 140.59 FEET; RUN THENCE NORTH 62
       DEGREES 21 MINUTES 17 SECONDS EAST A DISTANCE OF 299.73 FEET; RUN
       THENCE NORTH 51 DEGREES 37 MINUTES 40 SECONDS EAST A DISTANCE OF
       44.55 FEET; RUN THENCE SOUTH 0 DEGREES 09 MINUTES 14 SECONDS EAST
       A DISTANCE OF 715.35 FEET; RUN THENCE NORTH 66 DEGREES 25 MINUTES
       14 SECONDS WEST A DISTANCE OF 70.33 FEET; RUN THENCE NORTH 79
       DEGREES 28 MINUTES 19 SECONDS WEST A DISTANCE OF 148.73 FEET; RUN
       THENCE SOUTH 88 DEGREES 29 MINUTES 59 SECONDS WEST A DISTANCE
       OF 182.34 FEET; RUN THENCE NORTH 0 DEGREES 09 MINUTES 14 SECONDS
       WEST A DISTANCE OF 391.49 FEET TO THE POINT OF BEGINNING OF TRACT;
       SUBJECT TO RESTRICTIONS, SERVITUDES, RIGHTS-OF-WAY AND
       OUTSTANDING MINERAL RIGHTS OF RECORD AFFECTING THE PROPERTY.


       SPECIAL MORTGAGE ex ecuted by Nancy Carol Garcie andMarvin0. Garcie, married, in
       favor of WellsFargo ank ,
                             l!       in the amount of$216,000 .00, dated October131h, 2006, filed
                                   N�.,
       for record October18 , 2006, znMortgage Vol. 1643, onPage272, under RegistryNo. 879736.



       MULTIPLE INDEBTEDNESS MORTGAGE ex ecuted by Nancy Carol Garcie andMarvin0.
        Garcie, husband andwife, in favor of WellsFargoBank , NA./FutureHolder, in the amount of
                  f
       $5 ,000 ,000 O (Prin ipal Amount $216,000 . 00 ), dated October131h , 2006,filed for record
                   1        �
       October 18 , 2006 , znMortgage Vol. 1643, onPage288, under Registry No. 879737.




                                  439                                  81.9



   NON-CERTIFIED COPY
                                          EXHIBIT 4                     Magnolia Lollar _0329
                          Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-5 Filed 01/28/20 Page 5 of 5 PageID #: 3643

   ..


        .   ...




                                                1021692




                                                                                              of
        JUDGMENT against Nancy C Garcie, in favor of Capital One Bank (USA) NA, in the amount
        $12,928.66 , dated October191h, 2009,filed for record November51\ 2009, inMortgage Vol.
        1940, onPage364, under Registry No. 980014. (Bossier City Court #71378-Atty: Eaton Group
         Attorneys, LLC, PO Box 3001/309 North Blvd., Baton Rouge, LA70821-3001, 225-378-3114 )

        NOTICE OF SEIZURE issuedfrom Suit No. 134626, entitled "WELLSFARGO BANK NA-vs­
            NANCYCAROL GARCIE ANDMARVIN O. GARCIE", dated November Jih , 20JO fi       , led for
            record Novemberl71h , 2010 , inMortgage Vol. 2034, onPage312, under      r
                                                                                     y
                                                                                Regist No.J007988.




            EXCEPTING TAXES AND RESTRICTIONS.                              SUIT NO. 134626

            This Certificate, regardless of present or past ownership of said property, is made in said
            name/s exactly as above given and in no other name or names. For the reason that this
            certificate was requested prepared in the above name/s by the person ordering same.
                    GIVEN UNDER MY HAND AND SEAL, OFFICIALLY, AT MY OFFICE, IN
            THE TOWN OF BENTON, LOUISIANA, ON THIS THE 151h DAY OF JuneA.D., 2011 at
            8:30 O'CLOCKA.M




                                    440                                           820



  NON-CERTIFIED COPY
                                              EXHIBIT 4                     Magnolia Lollar _0330
                              Opposition to W.A. Lucky III's Rule 56 Motion
